DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/04/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “some aspects” in line 1 and “generally” in line 2 which can be implied.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objections
Claims 4-18 and 22-36 are objected to because of the following informality:  
Claim 4 recites, “a CSI transmission instance” (line 2). It is suggested to replace it with “transmission of the CSI” for clarity. Claims 10, 22 and 28 are objected to at least based on a similar rational applied to claim 4.
Claim 6 recites, “The apparatus of claim 4 wherein” (line 1). It is suggested to replace it with “The apparatus of claim 4, wherein” for clarity. Claims 7 and 24-25 
Claim 6 recites, “... transmit CSI” (line 1). It is suggested to replace it with “... transmit the CSI” for clarity. Claims 7 and 24-25 are objected to at least based on a similar rational applied to claim 6.
Claim 7 recites, “... transmission of CSI” (line 2). It is suggested to replace it with “... transmission of the CSI” for clarity. Claims 8 and 25 are objected to at least based on a similar rational applied to claim 6.
Claim 9 recites, “generating CSI based on one or more of the CSI-RS instances comprises: generating CSI ...; or generating CSI ...” (lines 1-2). It is suggested to replace it with “generating the CSI based on the one or more of the CSI-RS instances comprises: generating the CSI ...; or generating the CSI ...” for clarity. Claims 11-14, 16, 27, 31-32 and 34 are objected to at least based on a similar rational applied to claim 9.
Claim 13 recites, “generating ... comprises generating ...” (line 2). It is suggested to replace it with “generating ... comprises: generating ...” for clarity. Claims 14, 16 and 31-32 are objected to at least based on a similar rational applied to claim 13.
Claims 5-8, 10, 15, 17-18, 23-26, 28, 33 and 35-36 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for receiving one or more instances of channel state information reference signals (CSI-RS); means for generating CSI ...; means for determining for timing ...; and means for transmitting the CSI ...”, as recited in claim 39 and “means for transmitting one or more instances of channel state information reference signals (CSI-RS); means for receiving CSI ...; means for determining a link ...; and means for processing the CSI ...”, as recited in claim 40. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the limitations, “means for receiving one or more instances of channel state information reference signals (CSI-RS)” and “means for transmitting the CSI ...”, as recited in claim 39; and “means for transmitting one or more instances of channel state information reference signals (CSI-RS)” and “means for receiving CSI ...”, as recited in claim 40, it appears that the following are corresponding structures described in the specification: see, “transceivers 254a-254r” in FIG. 2; ¶0036. 
Regarding the limitations,” means for generating CSI ...” and “means for determining for timing ...”, as recited in claim 39; and “means for determining a link ...; and “means for processing the CSI ...”, as recited in claim 40...”, it appears that the following are corresponding structures described in the specification: see, “controller/processor 280” in FIG. 2; ¶0039.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 11, 17-18, 23-24, 26, 29 and 35-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites, the limitation “… sufficient time” (line 2). The term "sufficient” is a relative term and it is unclear to what extent the time is sufficient by this limitation. Claim 26 is rejected at least based on a similar rational applied to claim 8. For the sake of examination purpose only, it is interpreted as best understood.

Claim 11 recites, “generating a channel quality indicator (CQI) as: ... relative to a given statistic for CQI estimated over the CSI-RS instances” (lines 1-2 and 6). It is unclear what the phrase “relative to a given statistic” means as it is unclear in what relationship “relative to a given statistic” is associated with “a channel quality indicator (CQI) and what “a given statistic” means. Claim 29 is rejected at least based on a similar rational applied to claim 11. For the sake of examination purpose only, it is interpreted as best understood.
Claim 17 recites, “the one more CSI reports are bit multiplexed with the PSSCH” and Claim 18 recites, “the one more CSI reports are resource element (RE) multiplexed with the PSSCH”. It is unclear what the phrases “bit multiplexed” and “resource element (RE) multiplexed” mean and how they are different one from another. It is noted that resource element is composed by one or more bits as a basis physical unit. Claims 35-36 are rejected at least based on a similar rational applied to claims 17-18. For the sake of examination purpose only, it is interpreted as best understood.
Claim 24 recites, “the transmitter is configured to transmit CSI ...” (line 1). However, claim 19 recites, the apparatus comprises: ... a receiver configured to receive CSI ...” (line 5). It is unclear whether “an apparatus for wireless communication by a second wireless device” performs “transmit CSI” as recited in claim 24 or “receive CSI” as recited in claim 19. For a similar rational given for claim 24, regarding claim 23, it is unclear whether “an apparatus for wireless communication by a second wireless device” performs “receive radio resource control (RRC) signaling as recited in claim 23 or not. For the sake of examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 41-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se, claimed as such wave forms.
Claims 41-42 recite, “a computer readable medium …” in in line 1. 
The specification states in ¶0038, “The memories 242 and 282 may store data and program codes for BS 110 and UE 120,.” (Emphasis added.)
Applicant has provided another antecedent basis for the claim terminology “a computer readable medium”.  See ¶0046 of the specification. 
It is seen from the above disclosure of the specification that the memories where program codes is being stored will fail to exclude embodiments of a computer readable storage medium, as claimed, from non-statutory embodiments such as such as carrier signal, radio wave, light wave, and transmission medium/media. 
Further, there is no explicit description on relationship between the claimed “computer readable storage medium” and “the memories 242 and 282 disclosed in the specification.
Thus, the applicant fails inclusively and specifically provide antecedent basic to limit the specific statutory embodiments, “computer readable medium” belongs to the intrinsic non-statutory embodiments such as carrier signal, radio wave, light wave, and transmission medium/media. 
Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, 
In view of the above analysis, claims 41-42 are ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of 


Claims 1-2, 4, 9, 10, 16, 37, 39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”). 

Note that 3GPP1 was cited by Applicant in the IDS received on 06/04/2021.

Regarding claim 1, 3GPP1 teaches, an apparatus for wireless communication by a first wireless device [section 2.2, an apparatus for wireless communication by UE2], the apparatus [section 2.2, the UE2] comprising: 
a receiver configured to receive one or more instances of channel state information reference signals (CSI-RS) [section 2.2; 1st paragraph, obtaining SCSI-RS(s) transmitted by peer UE (e.g., UE1 9 (see, FIG. 5); every UE has a receiver]; 
at least one processor configured to generate CSI based on one or more of the CSI-RS instances [section 2.2, (the UE2) transmits SL CSI reports based on the SSCI-RS(s); note that transmitting the SL CSI report requires generating the SL CSI report] and determine timing for transmitting the CSI based, at least in part, on at least one condition involving the CSI-RS instances [section 2.2; FIG. 5, (the UE2) transmits the SL CSI reports within a valid report window which requires determining timing of the window; note that the valid report window is considered as at least one condition involving the CSI-RS instances and every UE has a processor]; and 
a transmitter configured to transmit the CSI in accordance with the determined timing [section 2.2; FIG. 5, (the UE2) transmits the SL CSI reports within a valid report window which requires determining timing of the window; note that every UE has a transmitter].

Regarding claim 2, 3GPP1 teaches, all the limitations of claim 1 and particularly, "the transmitter" as set forth above, and 3GPP1 further teaches, transmit the CSI in a physical sidelink shared channel (PSSCH) transmission [section 2.2; Proposal 7, transmitting the SL CSI reports is carried over PSSCH].

Regarding claim 4, 3GPP1 teaches, all the limitations of claim 1 and particularly, “at least one condition” as set forth above, and 3GPP1 further teaches, the at least one condition is based on a maximum time delay between reception of a CSI-RS instance and a CSI transmission instance [section 2.2; FIG. 5 (right); the condition used for the UE2 to transmit the SCSI report is based on the valid CSI report window; note that the latest time of the valid CSI report window corresponds to a maximum delay between reception of the SCI-RS from the UE1 and the transmission of the SCSI report].

Regarding claim 9, 3GPP1 teaches, all the limitations of claim 1 and particularly, "generating CSI based on one or more of the CSI-RS instances" as set forth above, and 3GPP1 further teaches, generating CSI for one or more CSI-RS instances received within a window [section 2.2; FIG. 5, (the UE2) transmits the SCSI reports in response to at least one SCSI-RS; note that transmitting the SCSI reports requires generating the SCSI reports; note that meeting the valid CSI report window requires that the CSI report is generated and transmitted before/within the valid CSI report window].  

Regarding claim 10, 3GPP1 teaches, all the limitations of claim 9, and 3GPP1 further teaches, the window is based on a maximum time delay between reception of a CSI-RS instance and a CSI transmission instance [section 2.2; FIG. 5, a duration of the valid CSI report window is a maximum time delay between reception of the SCSI-RS and transmission of the CSI report, thus, the window is based on the maximum time delay].  

Regarding claim 16, 3GPP1 teaches, all the limitations of claim 1 and particularly, "generating CSI based on one or more of the CSI-RS instances" as set forth above, and 3GPP1 further teaches, generating one or more CSI reports for one or more of the CSI-RS instances [section 2.2, (the UE2) transmits the SCSI reports in response to at least one SCSI-RS; note that transmitting the SCSI reports requires generating the SCSI reports]; and 
the transmitter is configured to transmit the one or more CSI reports multiplexed with a physical sidelink shared channel (PSSCH) transmission [section 2.2; page 3; proposal 7, (the UE2) transmits the SCSI reports in response to at least one SCSI-RS over PSSCH; note that transmitting the SCSI reports over the PSSCH requires multiplexing the SCSI reports with the PSSCH].  

Regarding claim 37, claim 37 recites similar features to claim 1 without adding further patentable feature. Thus, claim 37 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 39, claim 39 recites similar features to claim 1 without adding further patentable feature. Thus, claim 39 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 41, 3GPP1 teaches, a computer readable medium having instructions stored thereon [section 2.2, UE2; note that every UE has a computer readable medium such as memory having instructions]. Thus, claim 41 is rejected at least based on a similar rational applied to claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 3, 6, 19-22, 24, 27-28, 34, 38, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Gao et al (US Publication No. 2020/374730).

Regarding claim 3, although 3GPP1 teaches, all the limitations of claim 1 as set forth above, 3GPP1 does not explicitly teach (see, emphasis), the CSI comprises at least a channel quality indicator (CQI) and a rank indicator (RI).  
	However, Gao teaches, CSI comprises at least a channel quality indicator (CQI) and a rank indicator (RI) [¶0064, CSI reports include, channel quality indicator and rank indicator].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the additional teachings of Gao for “a channel quality indicator (CQI) and a rank indicator (RI)” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Regarding claim 6, although 3GPP1 teaches, all the limitations of claim 4 and particularly, "the maximum time delay" and “transmit CSI for a given CSI-RS instance” as set forth above, 3GPP1 does not explicitly teach (see, emphasis), transmit CSI ... if a time between reception of that CSI-RS instance and a potential data transmission from the first wireless device to a second wireless device is less than or equal to a time delay.  
	However, Gao teaches, transmit CSI ... if a time between reception of that CSI-RS instance and a potential data transmission from the first wireless device to a second wireless device is less than or equal to a maximum time delay [¶0059-0062, if X+Y (i.e., maximum time delay) > K2 (i.e., a time between reception of that CSI-RS instance and a potential data transmission) where Y is an offset between A-CSI-RS and A-CSI; K is an offset between DCI and PUSCH, the A-CSI is transmitted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 by including the above-mentioned features, as taught by Gao because it would provide the system with the enhanced capability of enabling for transmitting different CSI reports at different time offsets configured by network [¶0034 and 0059 of Gao].

Regarding claim 19, 3GPP1 teaches, an apparatus for wireless communication by a second wireless device [section 2.2, an apparatus for wireless communication by UE1],, 
[section 2.2, the UE1] comprising: 
a transmitter configured to transmit one or more instances of channel state information reference signals (CSI-RS) [section 2.2; 1st paragraph, obtaining SCSI-RS(s) transmitted by peer UE (e.g., UE1 9 (see, FIG. 5); note that this procedure requires the UE1 transmitting the SCSI-RS(s) using a transmitter and every UE has a transmitter]; 
a receiver configured to receive CSI from a first wireless device, generated based on one or more of the CSI-RS instances [section 2.2; FIG. 5, (the UE1) receives SL CSI reports from UE2 (i.e., first wireless device), generated based on the SCSI-RS(s); note that every UE has a receiver]; and 
at least one processor configured to and process the CSI [section 2.2; proposals 8-9, the UE receiving CSI report (i.e., UE1/second wireless device) forwards (i.e., process) the CSI report to serving gNB; note that every UE has a processor].  
Although 3GPP1 teaches, at last one processor configured to ... process the CSI, as set forth above, 3GPP1 does not explicitly teach (see, emphasis), determine a link between the CSI received and one or more instances of the CSI-RS instances based on at least one condition and process the CSI in accordance with the determined link.
However, Gao teaches, determine a link between the CSI received and one or more instances of the CSI-RS instances based on at least one condition [FIG. 5; ¶0085-0096, (network device 110) generates/determines DCI indicating timing information (including first time offset for transmitting CSI-RS and second time offset for transmitting CSI by the terminal device 120 offset) based on the first and second time offsets; note that the timing information of the first and second time offsets associated with the CSI-RS and the CSI, respectively is considered as the claimed link between the CSI received and one or more instances of the CSI-RS instances] and process the CSI in accordance with the determined link [FIG. 5; ¶0085-0096, (the network device 110) receives/processes the CSI based on the DCI configuration indicating the timing information; note that processing the CSI (by the network device 110) is implied].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 by including the above-mentioned features, as taught by Gao because it would provide the system with the enhanced capability of enabling for transmitting different CSI reports at different time offsets configured by network [¶0034 and 0059 of Gao].

Regarding claim 20, 3GPP1 in view of Gao teaches, all the limitations of claim 19 as set forth above, and 3GPP1 further teaches, the CSI is received in a physical sidelink shared channel (PSSCH) transmission, as set forth above in claim 2.  

Regarding claim 21, 3GPP1 in view of Gao teaches, all the limitations of claim 19 as set forth above, and 3GPP1 further teaches, the CSI comprises at least a channel quality indicator (CQI) and a rank indicator (RI), as set forth above in claim 3.  

Regarding claim 22, 3GPP1 in view of Gao teaches, all the limitations of claim 19 as set forth above, and 3GPP1 further teaches, wherein the at least one condition is based on a maximum time delay between transmission of a CSI-RS instance and a CSI transmission instance, as set forth above in claim 4.  

Regarding claim 24, 3GPP1 in view of Gao teaches, all the limitations of claim 22 and particularly, 3GPP1 further teaches, "the maximum time delay" and “transmit CSI for a given CSI-RS instance” as set forth above in claim 6.
if a time between reception of that CSI-RS instance and a potential data transmission from the first wireless device to a second wireless device is less than or equal to a time delay.  
	However, Gao teaches, transmit CSI ... if a time between reception of that CSI-RS instance and a potential data transmission from the first wireless device to a second wireless device is less than or equal to a maximum time delay, as set forth above in claim 6.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 by including the above-mentioned features, as taught by Gao because it would provide the system with the enhanced capability of enabling for transmitting different CSI reports at different time offsets configured by network [¶0034 and 0059 of Gao].

Regarding claim 27, 3GPP1 in view of Gao teaches, all the limitations of claim 19 and particularly, 3GPP1 further teaches, generating CSI for one or more CSI-RS instances received within a window, as set forth above in claim 9. 

Regarding claim 28, 3GPP1 in view of Gao teaches, all the limitations of claim 27 and particularly, 3GPP1 further teaches, wherein the window is based on a maximum time delay between reception of a CSI-RS instance and a CSI transmission instance, as set forth above in claim 10.  

Regarding claim 34, 3GPP1 in view of Gao teaches, all the limitations of claim 19 and particularly, 3GPP1 further teaches, "generating CSI based on one or more of the CSI-RS instances" as set forth above, and 3GPP1 further teaches, generating one or more CSI reports for one or more of the CSI-RS instances [section 2.2, (the UE2) transmits the SCSI reports in response to at least one SCSI-RS; note that transmitting the SCSI reports requires generating the SCSI reports]; and 
the transmitter is configured to transmit the one or more CSI reports multiplexed with a physical sidelink shared channel (PSSCH) transmission [section 2.2; page 3; proposal 7, (the UE2) transmits the SCSI reports in response to at least one SCSI-RS over PSSCH; note that transmitting the SCSI reports over the PSSCH requires multiplexing the SCSI reports with the PSSCH].  

Regarding claim 38, claim 38 recites similar features to claim 19 without adding further patentable feature. Thus, claim 38 is rejected at least based on a similar rational applied to claim 19. 

Regarding claim 40, claim 40 recites similar features to claim 19 without adding further patentable feature. Thus, claim 40 is rejected at least based on a similar rational applied to claim 19. 

Regarding claim 42, 3GPP1 teaches, a computer readable medium having instructions stored thereon [section 2.2, UE1; note that every UE has a computer readable medium such as memory having instructions]. Thus, claim 42 is rejected at least based on a similar rational applied to claim 19. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Song et al (US Publication No. 2021/0075486).

Regarding claim 5, although 3GPP1 teaches, all the limitations of claim 4 and particularly, "the maximum time delay" as set forth above, 3GPP1 does not explicitly teach (see, emphasis), receive radio resource control (RRC) signaling indicating a value of a time delay.
	However, Song teaches, receive radio resource control (RRC) signaling indicating a value of a time delay [¶0069, time delays of T1 or T2 are configured (by the network device) through RRC signaling]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the additional teachings of Song for “receive radio resource control (RRC) signaling indicating a value of a time delay” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claims 7-8 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Gao et al (US Publication No. 2020/374730) and further in view of Takeda et al (US Publication No. 2020/0266866).

Regarding claim 7, although 3GPP1 teaches, all the limitations of claim 4 and particularly, "maximum time delay" as set forth above, and 3GPP1 further teaches, the first wireless device is configured to trigger transmission of CSI for a given CSI-RS instance on a data channel [section 2.2, (the UE2) transmits SL CSI report for SCSI-RS on PSSCH; note that transmitting a signal requires triggering the transmitting the signal], 3GPP1 does not explicitly teach (see, emphasis), transmits a CSI on a data channel with no data bits if a time between reception of that CSI-RS instance and a shared data channel transmission ... exceeds the maximum time delay.  
	However, Gao teaches, transmits a CSI on a data channel if a time between reception of that CSI-RS instance and a shared data channel transmission ... exceeds the maximum time delay [¶0059-0062, if X+Y (i.e., maximum time delay) < K2 (i.e., a time between reception of that CSI-RS instance and a shared data channel transmission) where Y is an offset between A-CSI-RS and A-CSI; K is an offset between DCI and PUSCH, transmits A-CSI on PUSCH]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 by including the above-mentioned features, as taught by Gao because it would provide the system with the enhanced capability of enabling for transmitting different CSI reports at different time offsets configured by network [¶0034 and 0059 of Gao].
Further, 3GPP1 in view of Gao teaches, “transmits a CSI on a data channel” as set forth above, 3GPP1 in view of Gao does not explicitly teach (see, emphasis), transmits a CSI on a data channel with no data bits.
However, Takeda teaches, transmits a CSI on a data channel with no data bits [FIG. 4B; ¶0074,  transmits SP-CSI reporting on a data channel with no UL data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 in view of Gao by including the above-mentioned features, as taught by Takeda because it would provide the system with the enhanced capability of avoiding contention in the same resource between SP-CSI reporting and UL data  [¶0074 of Takeda].

Regarding claim 8, 3GPP1 in view of Gao and Takeda teaches, all the limitations of claim 7 and particularly, "the first wireless device is configured to trigger the transmission of the CSI on the data channel" as set forth above, and Gao further teaches, the transmission of the CSI ... with a time for the first wireless device to prepare the data channel transmission with the CSI [¶0059-0062, if X+Y<K2, note that a sum of X offset between DCI and A-CSI-RS and Y offset between A-CSI-RS and A-CSI is less than K offset between DCI and PUSCH, thus the transmission of the A-CSI is made with a time delay before the A-CSI transmission on the PUSCH is made].  

Regarding claim 25, 3GPP1 in view of Gao teaches, all the limitations of claim 22 and particularly, 3GPP1 further teaches, the first wireless device is configured to trigger transmission of CSI for a given CSI-RS instance on a data channel [section 2.2, (the UE2) transmits SL CSI report for SCSI-RS on PSSCH; note that transmitting a signal requires triggering the transmitting the signal].
3GPP1 does not explicitly teach (see, emphasis), transmits a CSI on a data channel with no data bits if a time between reception of that CSI-RS instance and a shared data channel transmission ... exceeds the maximum time delay.  
	However, Gao teaches, transmits a CSI on a data channel if a time between reception of that CSI-RS instance and a shared data channel transmission ... exceeds the maximum time delay [¶0059-0062, if X+Y (i.e., maximum time delay) < K2 (i.e., a time between reception of that CSI-RS instance and a shared data channel transmission) where Y is an offset between A-CSI-RS and A-CSI; K is an offset between DCI and PUSCH, transmits A-CSI on PUSCH]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 by including the above-mentioned features, as taught by Gao because it would provide the system with the [¶0034 and 0059 of Gao].
Further, 3GPP1 in view of Gao teaches, “transmits a CSI on a data channel” as set forth above, 3GPP1 in view of Gao does not explicitly teach (see, emphasis), transmits a CSI on a data channel with no data bits.
However, Takeda teaches, transmits a CSI on a data channel with no data bits [FIG. 4B; ¶0074,  transmits SP-CSI reporting on a data channel with no UL data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 in view of Gao by including the above-mentioned features, as taught by Takeda because it would provide the system with the enhanced capability of avoiding contention in the same resource between SP-CSI reporting and UL data  [¶0074 of Takeda].

Regarding claim 26, 3GPP1 in view of Gao and Takeda teaches, all the limitations of claim 25 and particularly, "the first wireless device is configured to trigger the transmission of the CSI on the data channel" as set forth above, Gao further teaches, the transmission of the CSI ... with a time for the first wireless device to prepare the data channel transmission with the CSI [¶0059-0062, if X+Y<K2, note that a sum of X offset between DCI and A-CSI-RS and Y offset between A-CSI-RS and A-CSI is less than K offset between DCI and PUSCH, thus the transmission of the A-CSI is made with a time delay before the A-CSI transmission on the PUSCH is made].  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Ko et al (US Publication No. 2016/0050006).

Regarding claim 11, although 3GPP1 teaches, all the limitations of claim 1 and particularly, "generating CSI based on one or more of the CSI-RS instances" as set forth above, 3GPP1 does not explicitly teach (see, emphasis), generating a channel quality indicator (CQI) as: a mean CQI estimated over the CSI-RS instances.
	However, Ko teaches, generating a channel quality indicator (CQI) as: a mean CQI estimated over the CSI-RS instances [¶0112, 0418 and 0427, generating a CQI (or CSI) as average CQI for a plurality of CSI-RS sets].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 by including the above-mentioned features, as taught by Ko because it would provide the system with the enhanced capability of minimizing increase of a CSI payload size [¶0194 of Ko].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Ko et al (US Publication No. 2016/0050006) and further in view of Zhang et al (US Publication No. 2020/0014430).

Regarding claim 12, although 3GPP1 teaches, all the limitations of claim 1 and particularly, "generating CSI based on one or more of the CSI-RS instances" as set forth above, 3GPP1 does not explicitly teach (see, emphasis), generating a rank indicator (RI) as: a maximum RI estimated over the CSI-RS instances.
	However, Ko teaches, generating a RI as: a mean RI estimated over the CSI-RS instances [¶0112, 0418 and 0427, generating a RI (or CSI) as average RI for a plurality of CSI-RS sets; note that the terms RI and CQI are collectively referred to as CSI]. 
[¶0194 of Ko].
	Further, 3GPP1 in view of Ko does not explicitly teach (see, emphasis), generating a RI as a maximum RI.
	However, Zhang teaches, generating a RI as a maximum RI [¶0464, maximum value of RI is obtained].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Ko with the additional teachings of Zhang for “generating a RI as a maximum RI” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Aiba et al (US Publication No. 2018/0020429).

Regarding claim 13, although 3GPP1 teaches, all the limitations of claim 1 and particularly, "generating CSI based on one or more of the CSI-RS instances" as set forth above, and 3GPP1 further teaches, generating individual CSI reports for a number of the CSI-RS instances [section 2.2; FIG. 5; see, 1st paragraph of page 6, the CSI report is transmitted/generated (within the valid CSI report window) in response to receiving the SCSI-RS from UE1], 3GPP1 does not explicitly teach (see, emphasis) ... transmit CSI report(s) along with an indication of the number of CSI reports transmitted.  
	However, Aiba teaches, transmit CSI report(s) along with an indication of the number of CSI reports transmitted [¶0326, (terminal device) transmits information to indicate the number of CSIs when reporting the CSIs].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the additional teachings of Aiba for “transmit CSI report(s) along with an indication of the number of CSI reports transmitted” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Sun et al (US Publication No. 20200383119).

Regarding claim 14, although 3GPP1 teaches, all the limitations of claim 1 and particularly, "generating CSI based on one or more of the CSI-RS instances" as set forth above, and 3GPP1 further teaches, generating individual CSI reports for a number of the CSI-RS instances [section 2.2; FIG. 5; see, 1st paragraph of page 6, the CSI report is transmitted/generated (within the valid CSI report window) in response to receiving the SCSI-RS from UE1], ...  multiplexed with a physical sidelink shared channel (PSSCH) transmission [section 2.2; page 3; proposal 7, (the UE2) transmits the SCSI reports in response to at least one SCSI-RS over PSSCH; note that transmitting the SCSI reports over the PSSCH requires multiplexing the SCSI reports with the PSSCH], 3GPP1 does not explicitly teach (see, emphasis) ... transmit the number of CSI reports in at least one media access control (MAC) control element (MAC CE).  
	However, Sun teaches, transmit the number of CSI reports in at least one media access control (MAC) control element (MAC CE) [¶0137, transmit the number of pieces of CSI reported in the MAC CE].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the additional teachings of Sun for “transmit the number of CSI reports in at least one media access control (MAC) control element (MAC CE)” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Regarding claim 15, 3GPP1 in view of Sun teaches, all the limitations of claim 14, and Sun further teaches, a single MAC CE contains all of the CSI reports [¶0137, the MAC CE contains the number of pieces of CSI to be reported].  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Han et al (US Publication No. 2019/0297519).

Regarding claim 17, although 3GPP1 teaches, all the limitations of claim 16 and particularly, "the one or more CSI reports multiplexed with the PSSCH" as set forth above, 3GPP1 does not explicitly teach (see, emphasis), one or more CSI reports are bit multiplexed.  
	However, Han teaches, one or more CSI reports are bit multiplexed [¶0165, two CSI reports are reported via 4 bit bitmap “0101”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the additional teachings of Han for “one or more CSI reports are bit multiplexed” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Wu et al (US Publication No. 2020/0403677).

Regarding claim 18, although 3GPP1 teaches, all the limitations of claim 16 and particularly, "the one or more CSI reports multiplexed with the PSSCH" as set forth above, 3GPP1 does not explicitly teach (see, emphasis), one or more CSI reports are resource element (RE) multiplexed.  
 teaches, one or more CSI reports are resource element multiplexed [¶0064, M CSI reports are transmitted in response to transmitting the CSI on the union set of RE sets].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the additional teachings of Wu for “one or more CSI reports are resource element multiplexed” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Gao et al (US Publication No. 2020/0374730) and further in view of Song et al (US Publication No. 2021/0075486).

Regarding claim 23, although 3GPP1 in view of Gao teaches, all the limitations of claim 19 as set forth above, 3GPP1 in view of Gao does not explicitly teach (see, emphasis), receive radio resource control (RRC) signaling indicating a value of a time delay.
However, Song further teaches, wherein the receiver is further configured to receive radio resource control (RRC) signaling indicating a value of the maximum time delay, as set forth above in claim 5.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Gao with the additional teachings of Song radio resource control (RRC) signaling indicating a value of a time delay” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Gao et al (US Publication No. 2020/374730) and further in view of Ko et al (US Publication No. 2016/0050006).

Regarding claim 29, although 3GPP1 in view of Gao teaches, all the limitations of claim 19 and particularly, 3GPP1 further teaches, "generating CSI based on one or more of the CSI-RS instances" as set forth above in claim 11, 3GPP1 in view of Gao does not explicitly teach (see, emphasis), generating a channel quality indicator (CQI) as: a mean CQI estimated over the CSI-RS instances.
However, Ko teaches, generating a channel quality indicator (CQI) as: a mean CQI estimated over the CSI-RS instances [¶0112, 0418 and 0427, generating a CQI (or CSI) as average CQI for a plurality of CSI-RS sets].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 in view of Gao by including the above-mentioned features, as taught by Ko because it would provide the system with the enhanced capability of minimizing increase of a CSI payload size [¶0194 of Ko].

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Gao et al (US Publication No. 2020/374730) and further in view of Ko et al (US Publication No. 2016/0050006) and further in view of Zhang et al (US Publication No. 2020/0014430).

Regarding claim 30, although 3GPP1 in view of Gao teaches, all the limitations of claim 19 and particularly, "generating CSI based on one or more of the CSI-RS instances" as set forth above, 3GPP1 in view of Gao does not explicitly teach (see, emphasis), generating a rank indicator (RI) as: a maximum RI estimated over the CSI-RS instances.
	However, Ko teaches, generating a RI as: a mean RI estimated over the CSI-RS instances [¶0112, 0418 and 0427, generating a RI (or CSI) as average RI for a plurality of CSI-RS sets; note that the terms RI and CQI are collectively referred to as CSI]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 in view of Gao by including the above-mentioned features, as taught by Ko because it would provide the system with the enhanced capability of minimizing increase of a CSI payload size [¶0194 of Ko].
	Further, 3GPP1 in view of Gao and Ko does not explicitly teach (see, emphasis), generating a RI as a maximum RI.
	However, Zhang teaches, generating a RI as a maximum RI [¶0464, maximum value of RI is obtained].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Gao and Ko with the additional teachings generating a RI as a maximum RI” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Gao et al (US Publication No. 2020/374730) and further in view of Aiba et al (US Publication No. 2018/0020429).

Regarding claim 31, although 3GPP1 in view of Gao teaches, all the limitations of claim 19 and particularly, 3GPP1 further teaches, "generating CSI based on one or more of the CSI-RS instances" as set forth above in claim 13, and 3GPP1 further teaches, generating individual CSI reports for a number of the CSI-RS instances [section 2.2; FIG. 5; see, 1st paragraph of page 6, the CSI report is transmitted/generated (within the valid CSI report window) in response to receiving the SCSI-RS from UE1], 3GPP1 in view of Gao does not explicitly teach (see, emphasis) ... transmit CSI report(s) along with an indication of the number of CSI reports transmitted.  
	However, Aiba teaches, transmit CSI report(s) along with an indication of the number of CSI reports transmitted [¶0326, (terminal device) transmits information to indicate the number of CSIs when reporting the CSIs].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Gao with the additional teachings of Aiba  along with an indication of the number of CSI reports transmitted” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Gao et al (US Publication No. 2020/374730) and further in view of Sun et al (US Publication No. 20200383119).

Regarding claim 32, 3GPP1 in view of Gao teaches, all the limitations of claim 19 and particularly, 3GPP1 further teaches " generating CSI based on one or more of the CSI-RS instances" as set forth above in claim 14, and 3GPP1 further teaches, generating individual CSI reports for a number of the CSI-RS instances [section 2.2; FIG. 5; see, 1st paragraph of page 6, the CSI report is transmitted/generated (within the valid CSI report window) in response to receiving the SCSI-RS from UE1], transmit the number of CSI reports ...  multiplexed with a physical sidelink shared channel (PSSCH) transmission [section 2.2; page 3; proposal 7, (the UE2) transmits the SCSI reports in response to at least one SCSI-RS over PSSCH; note that transmitting the SCSI reports over the PSSCH requires multiplexing the SCSI reports with the PSSCH], 3GPP1 in view of Gao does not explicitly teach (see, emphasis) ... transmit the number of CSI reports in at least one media access control (MAC) control element (MAC CE).  
in at least one media access control (MAC) control element (MAC CE) [¶0137, transmit the number of pieces of CSI reported in the MAC CE].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Gao with the additional teachings of Sun for “transmit the number of CSI reports in at least one media access control (MAC) control element (MAC CE)” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Regarding claim 33, 3GPP1 in view of Gao and Sun teaches, all the limitations of claim 32, and Sun further teaches, Sun further teaches, a single MAC CE contains all of the CSI reports [¶0137, the MAC CE contains the number of pieces of CSI to be reported].  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Gao et al (US Publication No. 2020/374730) and further in view Han et al (US Publication No. 2019/0297519).

Regarding claim 35, although 3GPP1 in view of Gao teaches, all the limitations of claim 19 and particularly, 3GPP1 further teaches, "the one or more CSI reports multiplexed with the PSSCH" bit multiplexed.  
	However, Han teaches, one or more CSI reports are bit multiplexed [¶0165, two CSI reports are reported via 4 bit bitmap “0101”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Gao with the additional teachings of Han for “one or more CSI reports are bit multiplexed” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Gao et al (US Publication No. 2020/374730) and further in view of Wu et al (US Publication No. 2020/0403677).

Regarding claim 36, although 3GPP1 in view of Gao teaches, all the limitations of claim 34 and particularly, 3GPP1 further teaches, "the one or more CSI reports multiplexed with the PSSCH" as set forth above in claim 18, 3GPP1 in view of Gao does not explicitly teach (see, emphasis), one or more CSI reports are resource element (RE) multiplexed.  
	However, Wu teaches, one or more CSI reports are resource element multiplexed [¶0064, M CSI reports are transmitted in response to transmitting the CSI on the union set of RE sets].
resource element multiplexed” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Tang et al [US Publication No. 2019/00379483] [FIG. 3]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

               /AFSHAWN M TOWFIGHI/               Primary Examiner, Art Unit 2469